Title: To George Washington from Jonathan Johnson, 17 December 1782
From: Johnson, Jonathan
To: Washington, George


                        
                            Sir
                            Highlands Decmbr the 27/82.
                        
                         Capt. Morris had retired before the resolve of the 19th Come to hand by a agreement made in the Line and has
                            sent this in Complyanc with the Resolve of the 19th of Novembr.
                        
                            J. Johnson Lt Colo.
                        
                    